OPINION
MORRISON, Judge.
The offense is murder; the punishment, life.
The sole question presented for review is that the Rule as to witnesses, set forth in Art. 36.06, Vernon’s Ann.C.C.P. was violated during the trial of this cause.
State’s witness Helen Hoffman testified concerning the shooting. On cross-examination, she gave practically the same testimony. At the conclusion of this cross-examination, the following appears:
“Q. Did you talk to your husband last night about what he testified to in this trial yesterday?
“A. Yes, sir.
“Q. Did he tell you what he testified to?
“A. Yes, sir. He did.
“Q. Did you talk to your daughter, Marie?
“A. Yes, sir.
“Q. Did you talk to her about what she testified to?
“A. Yes.”
(Counsel for appellant) : “Pass the witness.”
There was no motion to instruct the jury to disregard her testimony nor was any relief of any character requested of the court. We have been cited no authority and are aware of none which would require a reversal of this conviction.
Finding no reversible error, the judgment is affirmed.